In an action to foreclose a mortgage, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Dabiri, J.), dated September 26, 2008, as granted the motion of certain tenants for leave to intervene in the action as party defendants and to be given notice of the rent overcharge determination made by the New York State Division of Housing and Community Renewal included in any notice of foreclosure sale.
Ordered that the order is affirmed insofar as appealed from, with costs.
The intervenors were properly granted leave to intervene (see CPLR 1012).
The plaintiffs remaining contentions are unpreserved for appellate review or without merit (see Sanford Ave. Realty Co., LLC v Reynoso, 19 AD3d 401 [2005]; Lincoln Sav. Bank v Amerasian Realty Corp., 168 Misc 2d 391 [1995]). Rivera, J.E, Eng, Chambers and Hall, JJ., concur.